Citation Nr: 1828903	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and a service-connected disability.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to in-service herbicide, asbestos, and chemical exposure.

3.  Entitlement to service connection for bilateral hand neuralgia, to include as secondary to in-service herbicide exposure. 

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran was in the Navy Reserve from December 1971 to December 1977 with multiple verified periods of active duty for training purposes (ACDUTRA) and inactive duty for training purposes (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 1999, September 2000, January 2002, March 2012, and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has recharacterized the Veteran's osteoarthritis claim to better reflect the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009)

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the appeal in May 2016 for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.

Additional evidence has been obtained by the RO since it last considered the case in a May 2017 Supplemental Statement of the Case (SSOC).  This evidence is cumulative of evidence already in the claims file with respect to the lumbar spine claim.  Thus, neither a waiver nor initial consideration of this evidence by the RO is necessary.

The issue of entitlement to an earlier effective date for atherosclerotic cardiovascular disease has been perfected, but not yet certified to the Board.  Review of the claims file reveals that the agency of original jurisdiction (AOJ) may still be taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time.  It will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for hypertension, a respiratory disorder, and bilateral hand neuralgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lumbar spine disability did not manifest in service and arthritis of the back did  not manifest to a compensable degree within one year of separation from active service.
  

CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify has been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2011, June 2011 and August 2011, VA advised the Veteran of the information and evidence needed to substantiate the claim.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, private medical records, SSA records, lay statements, and testimony from the Veteran and his wife.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

Further, as directed by the May 2016 Remand, updated VA treatment records were obtained and the RO obtained an additional VA opinion in May 2017.  This additional opinion is adequate upon which to adjudicate the claim.  Therefore, the AOJ has substantially complied with the Board's May 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

II.  Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Active military, naval, and air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101 (24); 38 C.F.R. 
§ 3.6 (a).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309 (a), which includes arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lumbar Spine

The Veteran is seeking service connection for a lumbar spine disability.  Post-service VA and private treatment records contain findings of chronic low back pain, degenerative joint disease, herniated disc, and osteoarthritis.

With regard to the question of presumptive service connection, the Board finds that lumbar spine arthritis did not manifest to a compensable degree within the one-year presumptive period.  A compensable (10 percent) degree of arthritis requires establishment of arthritis by X-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 4.71a, Diagnostic Code 5003.  The earliest notation of back pain is in February 1982.  The first diagnosis of a lumbar spine disability is in April 1984.  Unfortunately, the diagnosis is partially illegible.  In any event, the record does not show X-ray evidence of lumbar spine arthritis within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  The remaining question is whether service connection on a direct basis is warranted.

The December 1971 enlistment examination and the August 1972 discharge examination contain normal clinical evaluations of the spine.  The Veteran denied recurrent back pain on the December 1971 medical history report.  March 1973 and January 1977 examinations also contain a normal clinical evaluation of the spine, with the Veteran again denying recurrent back pain in March 1973.

At his December 2015 hearing, the Veteran acknowledged that he injured his back in a post-service work-related accident in 1985.  Treatment records following the Veteran's 1985 and 1987 post-service work-related accidents attribute back pain to those accidents.  As those accidents did not occur during service, they cannot form the basis for a grant of service connection.

There is no competent evidence to support a finding that the Veteran's current lumbar disability is related to service.  The May 2017 VA examiner provided a negative nexus opinion.  She found that the Veteran's lumbar spine disability "is clearly due" to the two post-service back injuries.  She also noted that the enlistment and separation examinations contain no finding of a back condition.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue.  In addition, the VA examiner addressed the Veteran's contentions and based her opinion following a thorough review of the claims file.  The May 2017 VA opinion is persuasive and is afforded greater probative weight than the lay statements and testimony of record.  To the extent the Veteran and his wife contend that his current disability is related to his service, the Board notes that as lay persons they are competent to report his symptoms, and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay persons, however, are not competent to render an etiology opinion on complex medical questions such as presented here, i.e. the etiology of his current lumbar spine disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board acknowledges the June 2011 and October 2016 positive nexus opinions.  However, these opinions are not adequate.  The June 2011 private opinion by B.W., a nurse practitioner, contains a diagnosis of "chronic pain related to osteoarthritis" and states that "[a]fter researching exposure to Agent Orange on the United States Department of Veterans Affairs website it cannot be ruled out that exposure to this chemical could be in part the cause of [the Veteran's] state of chronic illness."  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The October 2016 VA examiner noted that "[m]edical records show [the Veteran] sustained a work related back injury 10/3/85 and reinjury 9/18/87. Back injuries can produce prolonged symptomatology, sometimes lifelong.  It is at least as likely as not veteran has chronic back pain from his back injuries which has progressed to osteoarthritis."  Contemporaneous medical records clearly show that the Veteran injured his back in post-service work-related accidents.  Indeed, the RO obtained the May 2017 addendum after noting that the October 2016 opinion was inadequate.  Medical opinions have no probative value when they are based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 548 (1993).  Consequently, the probative weight of the May 2017 VA examiner's opinion outweighs that of the June 2011 and October 2016 opinions.

For the reasons stated above, the preponderance of evidence is against the claim of entitlement to service connection for a lumbar spine disability and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

Since the time of the Board's May 2016 Remand, the Veteran has been granted service connection for atherosclerotic cardiovascular disease and diabetes mellitus.  The Veteran was first diagnosed with hypertension in approximately 1985.  The Veteran's hypertension claim has never been developed to determine whether this disability is secondary to his service-connected atherosclerotic cardiovascular disease or diabetes mellitus.  In addition, the Board notes that a May 2017 VA examiner provided a negative opinion with respect to in-service herbicide exposure based on the fact that hypertension is not a presumptive disease.  However, service connection based on direct causation may still be established.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, another VA examination must be scheduled.

With respect to the bilateral hand claim, the Veteran was first diagnosed with bilateral carpal tunnel syndrome in 1985.  An April 2017 VA examiner diagnosed bilateral carpal tunnel syndrome (CTS) and opined that this disability did not occur during the Veteran's active service.  His rationale is based on the absence of a wrist condition or CTS during service and the fact that this disability was diagnosed 8 years after service.  This opinion is inadequate because the VA examiner did not address whether the Veteran's condition was caused or aggravated by conceded in-service herbicide exposure as alleged by the Veteran.  (The Board notes that a July 2017 VA examination report indicates the Veteran does not have upper extremity diabetic peripheral neuropathy.)  Thus, a VA opinion on the relationship, if any, between the Veteran's CTS and his in-service herbicide exposure must be obtained.

With respect to the respiratory disorder claim, the Veteran contends that his current disability is related to the in-service herbicide exposure, asserted in-service asbestos and chemical exposures, and/or physical labor required by his assigned service duties as an equipment operator, such as working on concrete with a sledgehammer.

Post-service VA and private treatment records contain findings of bronchitis, pharyngitis, sinusitis, chest wall syndrome, unspecified asthma, and chronic obstructive pulmonary disease (COPD).

During the December 2015 hearing, the Veteran reported that he worked as an equipment operator with Seabees and was exposed to asbestos while doing demolition work on buildings and then taking remaining pieces to a landfill, as well as working in areas marked as contaminated with asbestos.  The Veteran also contends that he was exposed to chemicals while cleaning ground support equipment.

Service personnel records showed that the Veteran was part of Reserve Navy Mobile Construction Battalion (RNMCB) during verified periods of ACDUTRA and INACDUTRA. The Veteran's DD Form 214 for his period of active service from April to August 1972 lists a specialty number of 7630, with a related civilian occupation of Motorized Vehicle Mechanic.  He attended Forklift Operations I and Frontend Ladder schools in Gulfport, Mississippi, in June 1975.  

In 2016, the Veteran submitted photographs of asserted demolition work during service.  The Veteran has also submitted statements dated in 2011 and 2016 from a fellow serviceman assigned to his unit that support his assertions of asbestos and chemical exposures during service.

VA has specified procedures in claims involving asbestos exposure.  VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

The Board acknowledged these requirements in its May 2016 Remand and instructed the RO as follows:

Take appropriate action to develop evidence regarding whether the Veteran was exposed to asbestos during active service, to specifically include seeking information as to whether any of his duties involved working with or near asbestos. Such development should include a determination regarding the extent to which any of his duties would 
have exposed him to asbestos. 

In July 2016, the RO sent the Veteran a letter asking him to provide additional information with respect to his alleged asbestos exposure.  The Veteran, through his attorney, provided the requested information in a detailed statement that same month.  However, the RO did not attempt to determine whether the Veteran was exposed to asbestos.  This additional development must be accomplished on remand.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).

In addition, the record contains conflicting evidence as to whether the Veteran currently has a respiratory disability and whether any such disability is related to the his service.  The record includes a January 2009 private chest X-ray showing pulmonary fibrosis; a June 2011 speculative VA opinion relating COPD to herbicide exposure; a June 2011 speculative private opinion relating COPD to chemical exposure; an October 2016 VA opinion diagnosing COPD and relating it to service, but lacking a rationale; a May 2017 VA opinion finding that the Veteran does not have COPD; and a July 2017 private opinion diagnosing COPD and emphysema and relating them to alleged asbestos exposure.  Given the inadequate opinions and conflicting diagnoses, a new VA opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Follow all appropriate steps to determine the Veteran's exposure to asbestos during his active service.  Such development should include a determination regarding the extent to which any of his duties would have exposed him to asbestos.  If necessary, contact the JSRRC to determine whether the Veteran could have been exposed to asbestos during his service with the Mobile Construction Battalion (RNMCB) as alleged in his July 2016 statement.

2. Then, forward the claims file to a pulmonologist or similar specialist for an opinion regarding the etiology of any current respiratory disorder.  An in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner. 

The examiner is to address the following questions:

Has the Veteran met the criteria for a diagnosis of a respiratory disorder at any point during the course of the current appeal, even if such disorder has resolved?  All diagnoses should be reconciled with conflicting evidence in the record.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (50 percent probability or more) that any current respiratory disorder began in service, was caused by service, or is otherwise related to service, to include herbicide exposure, claimed asbestos exposure, and/or claimed exposure to other unknown chemicals while serving with the Mobile Construction Battalion (RNMCB).

The examiner should consider the January 2009 private chest X-ray, which showed pulmonary fibrosis; the May 2017 VA opinion; the July 2017 private opinion from Dr. J.W.E.; and the Veteran's smoking history.  A July 2013 private treatment record indicates that the Veteran quit smoking when he was 35 years old.  

A complete rationale must be provided for any opinion reached.

3. Schedule the Veteran for a VA medical examination to determine the etiology of his current hypertension.  The claims file must be made available to the examiner for review in conjunction with the examination.

The examiner is asked to provide the following opinions: 

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his active service, to include conceded in-service exposure to herbicides?  The examiner must be advised that it is not adequate to state that a disability is not related to exposure to herbicide agents, such as Agent Orange, on the sole basis that it is not a presumptively service connected disease.

b) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in the year immediately following his last discharge from active service in February 1977?

c) If the above opinions are negative, then the examiner is asked to provide and opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is caused or aggravated by either his service-connected atherosclerotic cardiovascular disease or his service-connected diabetes?  Aggravation is defined as worsening beyond the natural progression of the disease or disability.

A clear rationale must be provided for any opinion reached.

4. Obtain an addendum opinion from the VA examiner who conducted the April 2017 CTS examination (or another examiner if unavailable).  The claims file must be made available to the examiner for review and the examiner must indicate that the review was completed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral CTS is related to the in-service exposure to herbicides.  The examiner must be advised that it is not adequate to state that a disability is not related to exposure to herbicide agents, such as Agent Orange, on the sole basis that it is not a presumptively service connected disease.

A complete rationale must be provided for any opinion reached.

5. Then, readjudicate the issues on appeal.  If any benefit remains denied, provide the Veteran and his attorney an SSOC.  Allow an opportunity for response and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


